Title: To Benjamin Franklin from William Franklin, [c. 2 January 1769]
From: Franklin, William
To: Franklin, Benjamin


[c. January 2, 1769]
Many of your Friends, as well as myself, would be glad to have such a Bust of you. Pray what would be the Expence? That of Lord Halifax, I am told, was not cut in Marble first, but made of Clay, and from that the Casts in Plaister of Paris was made. I am often ask’d for your Prints by your old Friends and Acquaintance, and I have given among them all I had except one. All that Hall had to sell were sold immediately. If the Plate is good I should be glad you would have a 100 of them work’d off and sent to me. Coz. Davenport says, he could sell any Number. I hope you will bring over your Picture for me, or send it in the Spring. I have been long expecting it with Impatience.
I saw my Mother and Sister well at Philadelphia last Week, and shall take the first Opportunity of shewing them your Letter respecting the King of Denmark. I was much pleas’d with the Account of your Entertainment and Reception by that amiable Monarch. Mr. Bache is gone again to Jamaica.
I publish’d an Extract of your last Letter relative to Wilkes in the Chronicle, as I thought it might have a good Effect; for all the Nonsense about No. 45 is almost as much attended to in the Colonies as in England.
Betsy has had no Letter yet from young Mr. Allen since his Marriage, but we are much pleas’d that he has done so well for himself, and heartily wish him and his Wife every Felicity.
I hope young Temple continues well. I should be glad to know your Sentiments about bringing him over with you. He might then take his proper Name, and be introduc’d as the Son of a poor Relation, for whom I stood God Father and intended to bring up as my own. But this I submit. If he was to come I could, I think, prevail on Mr. Odell to educate him. He knows him well, and speaks highly of him.
Coz. Ben. Mecom is starving at Philadelphia, and would have been, I suppose in Gaol by this Time, if it had not been for the Assistance my Mother and I have afforded him and his Family. Goddard would have given 35 s. a Week to him if he would have work’d as other Journeymen do, but he insisted on coming and going just as he pleas’d, on which Goddard and he quarrel’d and parted. He has likewise been at work at some other Printing Offices in Philadelphia but cannot agree with any Body, and is I believe now without any Employ. His Pride and Laziness are beyond any Thing I ever knew, and he seems determin’d rather to sink than to strike a Stroke to keep his Head above Water. He has had Seventeen Pounds of me, and what of my Mother I know not. He has got it in his Head that you intend to set him up in a Printing Office on your Return, and therefore seems determin’d to idle away his Time till your Arrival. In short I look upon him to have a Tincture of Madness. I have likewise assisted his Brother John with Money, who has turn’d out as bad as Ben, and gone and quarter’d himself and Wife on his Mother at Boston. I sometimes hear from Aunt Mecom, and have sent her some Barrels of Flour at different Times, for which she is always very thankful and I heartily wish it was in my Power to do more for her. She lives better than ever, I am told, since her Husband’s Death, and I expect her here on a Visit in the Spring, if you return.
Betsy sends her Duty, and joins me in wishing you many happy New Years. I am Honoured Sir, your ever dutiful Son
W. F.
PS. I have no Time to copy or even read this.
